*170
By the Court,

Cardozo, J.
.A municipal corporation, like any other, may enter into any contract within the. object for which the corporation was created, except where it is restrained by some legal enactment, and except so far as its contracts may be subject nevertheless to its future exercise of its legislative authority. There can be no. doubt, therefore, that the contract, which the common council authorized, and which was sought to be restrained by this action, might be lawfully made, unless some valid law exists preventing it, or unless a case of fraud is presented.
The complaint in this case makes no allegations of fraud. There is no suggestion in it that the common council acted fraudulently, corruptly or dishonestly, and there is no fact averred which could be the basis of any such conclusion. The plaintiff states the reasons which induced him to vote against the measure, and it may be that it would have been well if they had convinced a majority of his associates. But they did not; and we cannot support his judgment by judicial action, in the absence of fraud; unless the proposed contract is contrary to law.
It is plain enough, upon merely reading the complaint, that the only ground upon which the plaintiff believed the court should or could interfere, was that the proposed contract was illegal and void by reason of the provision contained in the act of April 20th, 1866.
The plaintiff did not claim that there was any other statute which prevented the making of the contract.
The provision of the act of April 20th, 1866, which restricts the power of the corporation as claimed by the plaintiff, is, I think, unconstitutional. That statute, which Was the tax levy for the year 1866, is a private or local bill within the meaning of the constitution, and the section relied upon relates to a subject not expressed in the title of the law. I have recently had occasion to express ■my views upon this point in the case of The Transcript *171Association v. The Mayor &c.; and those views are sustained hy the opinion of Justice Sutherland in Pullman v. The Mayor and Justice Monell in Bretz v. The Mayor &c., and Justice McCunn in Smith v. The Mayor &c. (See also The People v. Hills, 35 N. Y. Rep. 449; The Sun Mutual Insurance Company v. The Mayor &c., 4 Seld. 253.) We have not been referred to any other enactments restricting the power of the corporation upon this matter, and I know of none myself, except a statute respecting all cities and villages, passed in 1853, (Session Laws of 1853, p. 1135;) but which obviously does hot affect the present case, and the 32d section of the revised ordinances of the city, relating to contracts for supplies and work for the corporation, (see Hoffman’s Laws of New York, vol. 1, p. 148,) which forbids the departments of the city, and those having charge of expenditures, making contracts or incurring expenditures, authorized by the common council, to an amount exceeding the several appropriations made; unless an appropriation sufficient to cover such excess shall have been made by the common council. But this was only a by-law of the city, revocable at its pleasure, and the resolution directing the making of the contract in question expressly repealed any resolution or ordinance inconsistent with it.
The complaint presenting no case justifying the interference of the court on the ground of fraud; and there being no valid act preventing the making of the contract, it follows that the injunction should have been dissolved, and therefore that the order below was erroneous and should be reversed.